Filed Pursuant to Rule 424(b)(3) Registration No. 333-162375 PROSPECTUS Soligenix, Inc. 36,755,075 Shares of Common Stock This prospectus relates to the sale from time to time of up to 36,755,075 shares of our common stock by the selling stockholders named in this prospectus in the section “Selling Stockholders,” including their pledgees, assignees and successors-in-interest, whom we collectively refer to in this document as the “Selling Stockholders.”On September, 28, 2009, we completed a private placement in which we issued to certain of the Selling Stockholders an aggregate of 17,352,569 shares of our common stock, together with warrants to purchase up to 8,557,788 shares of our common stock.As part of the compensation received for its assistance in the private placement, the placement agent received warrants to purchase 543,478 shares of our common stock. The common stock offered by this prospectus shall be adjusted to cover any additional securities as may become issuable to prevent dilution resulting from stock splits, stock dividends or similar transactions. The prices at which the Selling Stockholders may sell the shares will be determined by the prevailing market price for the shares or in negotiated transactions.We will not receive any of the proceeds from the sale of any of the shares covered by this prospectus unless warrants are exercised. References in this prospectus to the “Company,” “we,” “our,” and “us” refer to Soligenix, Inc. Our common stock is quoted on the Over-the-Counter Bulletin Board (“OTCBB”) under the symbol "SNGX." On April 21, 2010, the last quoted sale price for our common stock as reported on the OTCBB was $0.29 per share. Investing in our common stock involves certain risks. See "Risk Factors" beginning on page 4 for a discussion of these risks. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Soligenix, Inc. 29 Emmons Drive, Suite C-10 Princeton,
